—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Suffolk County (Hall, J.), dated July 10, 2000, which denied their motion pursuant to CPLR 4404 to set aside a jury verdict in favor of the defendant as a matter of law or as against the weight of the evidence.
Ordered that the appeal is dismissed, with costs.
*552An appellant who perfects an appeal by filing a record must include, inter alia, any transcripts of the proceedings and any relevant exhibits (see, CPLR 5526). The appellants seek review of an interlocutory order which denied their motion pursuant to CPLR 4404 to set aside a jury verdict in favor of the defendant. Accordingly, the record should have included the trial transcript and any other exhibits introduced at trial. Since the appellants failed to submit a record that would enable this Court to render an informed decision on the merits, the appeal must be dismissed (see, Riverso v Allstate Ins. Co., 282 AD2d 663; E.P. Reynolds, Inc. v Nager Elec. Co., 17 NY2d 51, 54; Patel v Patel, 270 AD2d 241; Lo Gerfo v Lo Gerfo, 30 AD2d 156, 157). O’Brien, J. P., S. Miller, McGinity, Schmidt and Townes, JJ., concur.